Name: Commission Regulation (EC) No 192/2001 of 30 January 2001 amending Regulation (EC) No 2342/1999 laying down detailed rules for premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural policy;  means of agricultural production;  executive power and public service
 Date Published: nan

 Avis juridique important|32001R0192Commission Regulation (EC) No 192/2001 of 30 January 2001 amending Regulation (EC) No 2342/1999 laying down detailed rules for premium schemes in the beef and veal sector Official Journal L 029 , 31/01/2001 P. 0027 - 0028Commission Regulation (EC) No 192/2001of 30 January 2001amending Regulation (EC) No 2342/1999 laying down detailed rules for premium schemes in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 4(8), Article 13(5) and the second indent of Article 50 thereof,Whereas:(1) For the purposes of the extensification payment provided for in Article 32 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(2), as last amended by Regulation (EC) No 2733/2000(3), the holding's stocking density factor is established in particular on the basis of the number of male bovine animals, cows and heifers present on the holding in the calendar year concerned. Because of the difficult situation on the beef and veal market resulting from the sharp drop in demand due in particular to disaffection on the part of consumers worried by the increase in the recorded number of bovine spongiform encephalopathy cases, the livestock is remaining on the production unit longer than normal. These animals are taken into account when establishing the holding's stocking density and producers can accordingly find themselves ineligible for the extensification payment, a situation running counter to the intended aim.(2) In order to avoid penalising producers in these exceptional circumstances, a corrective flat-rate coefficient should therefore be applied for a limited period to the number of livestock units (LUs) recorded on the holding for the period in question when establishing the stocking density factor, provided that this exceptional market situation is shown to be having an impact on the length of time the animals are kept on the holding without this being a deliberate betrayal of the principle of extensification.(3) Article 42 of Regulation (EC) No 2342/1999 lays down the rules on the allocation year for animals covered in particular by the special premium. Because of the difficult situation on the beef and veal market resulting from the sharp drop in demand due in particular to disaffection on the part of consumers worried by the increase in the recorded number of bovine spongiform encephalopathy cases, livestock slaughter and exports continue to be severely curtailed or have stopped altogether and producers have had the planned slaughter or export of their animals in 2000 postponed to 2001. Because of this exceptional situation, producers in those Member States that have decided to grant the special premium at the moment of slaughter or export in accordance with Article 8 of the above Regulation will not receive the special premium in 2000, an outcome contrary to the measure's intended aim.(4) Provision should therefore be made to allow producers who have had slaughter or export postponed until 2001 to lodge, for a limited period, an application for a special premium in respect of 2000.(5) In view of these developments, this Regulation must come into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2342/1999 is amended as follows:1. The following paragraph 12 is added to Article 32:"12. In the period between 15 October 2000 and 15 March 2001 inclusive, for the purposes of applying this Article the number of LUs recorded on the holding shall be multiplied by a coefficient of 0,8.This measure shall apply if it can be demonstrated to the satisfaction of the Member State that, because of the exceptional market situation, the animals are being kept longer on the holding than is normally the case."2. The following third paragraph is inserted into Article 42:"Notwithstanding the preceding paragraphs and Article 35(1), where a special premium is granted under one of the options provided for in Article 8, if the animal is slaughtered between 1 January and 28 February 2001 and if the premium application for that animal is lodged no later than 15 March 2001 in respect of the 2000 calendar year, at the producer's request the allocation year shall be 2000 and the amount of the premium shall be that valid on 31 December 2000."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 281, 4.11.1999, p. 30.(3) OJ L 316, 15.12.2000, p. 44.